EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated November 19, 2012 relating to the consolidated financial statements, financial statement schedule andeffectiveness of internal control over financial reporting, which appears in Ashland's Annual Report on Form 10-K for the year ended September 30, 2012. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cincinnati, Ohio February 1, 2013
